{¶ 61} Although I reluctantly concur in the majority decision, some additional clarity as to the role of the Ohio Basic Building Code (OBBC) in this unique case is warranted.
 {¶ 62} The Ohio General Assembly adopted the OBBC to provide uniform construction standards, not zoning restrictions.
 {¶ 63} Howland Township has incorporated the OBBC into its zoning resolution. The only definitions for terms such as "height," "area," and "grade plane" in the Township's zoning resolution are found in the provisions incorporated from the OBBC. Absent an express provision in the zoning resolution (1) clearly limiting or expressly excluding those definitions when determining the applicability of zoning restrictions or (2) providing different definitions applicable to Dray's situation, the majority's analysis is correct.